Case 2:19-cv-14026-RLR Document 15 Entered on FLSD Docket 03/04/2019 Page 1 of 1


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 2:19-cv-14026-ROSENBERG/MAYNARD

LACEDRIC REESE,

          Plaintiff,

v.

WELLS FARGO BANK, N.A.,

          Defendant.
                                            /

                                  ORDER ON JOINT MOTION TO ARBITRATE

          This cause is before the Court upon the parties’ Joint Motion to Arbitrate [DE 14]. The

parties have agreed to arbitrate all claims against one another in this action before the American

Arbitration Association and to stay this action pending arbitration. Having been informed that the

parties are in agreement, it is hereby ORDERED AND ADJUDGED:

          1.         The parties’ Joint Motion to Arbitrate [DE 14] is GRANTED. All claims in this
                     action shall be submitted to final, binding arbitration before the American Arbitration
                     Association.

          2.         This action is STAYED pending arbitration.

          3.         All pending deadlines are TERMINATED and all pending motions are DENIED AS
                     MOOT.

          4.         The Clerk of Court is instructed to CLOSE THIS CASE FOR STATISTICAL
                     PURPOSES.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 1st day of March,

2019.

                                                          ____________________________
                                                          ROBIN L. ROSENBERG
Copies furnished to Counsel of Record                     UNITED STATES DISTRICT JUDGE
